Citation Nr: 1145875	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  06-32 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for the Veteran's shell fragment wound to the right hand/wrist, currently rated at 10 percent for peripheral neuropathy of the long and little fingers, at 10 percent under muscle group IX and at 10 percent under muscle group VII.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to July 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2004 rating decision. 


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  The Veteran has a moderate muscle injury as a result of his shell fragment wound. 

3.  The Veteran has consistently demonstrated full range of motion in his right hand, even taking into account functional limitation from weakness, stiffness, fatigability, pain, and lack of endurance.  

4.  Ankylosis of the right upper extremity has not been shown.

5.  The Veteran's peripheral neuropathy of the ulnar nerve causes mild incomplete paralysis.


CONCLUSION OF LAW

The criteria for an increased rating for the Veteran's shell fragment wound to the right hand/wrist (currently rated at 10 percent for peripheral neuropathy of the long and little fingers, at 10 percent under muscle group IX and at 10 percent under muscle group VII) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.73, 4.124a, Diagnostic Codes (DCs) 5307, 5309, 8516 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
In January 2004, the Veteran filed a claim seeking an increased rating for a shrapnel wound to his right hand.  The Veteran was assigned a 10 percent rating by an August 2004 rating decision under 38 C.F.R. § 4.71a, Diagnostic Code 5215 for limitation of motion of the wrist (it was subsequently determined that clear and unmistakable error [CUE] had been made and the 10 percent rating was extended back to 1969 - this is not at issue before the Board at this time).  

The Veteran appealed the August 2004 rating decision regarding the evaluation of this disability (not the effective date of the evaluation), and in a March 2011 rating decision the Veteran was granted two additional 10 percent ratings.  In doing so, the RO changed the Diagnostic Codes responsible for the Veteran's shrapnel wound injury from a single rating based on limitation of motion of the wrist to ratings under two separate muscle codes; the RO also assigned a separate 10 percent rating for right ulnar peripheral neuropathy of the long and little fingers.
 
As such, the Veteran now has two ratings based on muscle impairment as a result of his shrapnel wound to his right hand/wrist, and a third rating based on peripheral neuropathy.  

The Board notes that disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation; however, generally, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

The Board will first address the Veteran's assigned muscle ratings.  In considering the residuals of a muscle injury, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41.  

For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).  For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined.  38 C.F.R. § 4.55(f).

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Under the criteria for rating muscle injuries, disabilities are characterized as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56.  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56 (a).  A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of muscles damaged. 38 C.F.R. § 4.56(b).  

A slight disability of the muscles anticipates a simple muscle wound without debridement or infection.  There should be a service department record of superficial wound with brief treatment and return to duty.  There should also be healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Additionally, there should be objective findings of minimal scarring and no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.

A moderate disability of the muscles anticipates a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  There should be a history of in-service treatment for the wound with a record of cardinal symptoms of muscle disability particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars that are small or linear and indicate short track of missile through muscle tissue; there should also be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a through and through or deep open penetrating wound by a small high velocity missile or a large low- velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement, and, if present, some evidence of an inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  There should also be indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance, when compared with the sound side, should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The history of the Veteran's shell fragment wounds shows that the Veteran was treated for multiple large fragments in his right hand at the MCP and 1st phalanx areas.  There was no neurologic or functional impairment noted at the time.  The Veteran's hand was cleansed, sutured and dressed.  A month later at an orthopedic consult it was noted that the wound was well-healed.  The Veteran had subjective weakness, but nevertheless demonstrated full range of motion with no localized anesthesia.  The medical officer's impression was that the wound was healing with no nerve deficit.  The Veteran's upper extremities were found to be normal at separation; although, an x-ray in July 1970 did reveal multiple metallic foreign bodies in the soft tissues of the right hand, especially in the vicinity of the 5th, 4th and 3rd fingers.

The history of the Veteran's right upper extremity injury is most consistent with a moderate muscle injury, as there was no indication that the Veteran's in-service treatment involved residuals of debridement or prolonged infection.  The Veteran was hospitalized while in service to treat the shell fragment wound to his right hand, but within a month, or so, it was noted that the wound was well-healed without nerve impairment, providing highly probative evidence against this claim.  

A moderate muscle rating also requires historical evidence of cardinal symptoms of muscle disability particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Here, at his January 2010 examination, the Veteran reported pain, weakness, fatigability, and diminished grip strength; and the examiner noted diminished grip strength and difficulty with extended use, such as with a keyboard.  Similarly, at a VA examination in August 2010, the Veteran's right hand disability was noted to cause decreased manual dexterity, problems with lifting and carrying, lack of stamina, decreased strength, and pain.

A moderate disability should also include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Here, no loss of deep fascia or loss of muscle substance was shown at the Veteran's April 2004 VA examination.  Similarly, at the January 2010 examination, there was again no loss of deep fascia or muscle substance found; and neither muscle atrophy present and nor abnormal muscle tone or bulk was noted.  

At the most recent examination in August 2010, there was some muscle atrophy of the hypothenar.  Additionally, the Veteran has also complained at his various examinations that his right hand lacks the strength that is possessed by his left hand.  For example, at the August 2010 examination, it was noted that the Veteran had decreased manual dexterity, problems with lifting and carrying, lack of stamina and decreased strength, and pain in his right hand.

As such, the Board concludes that the objective findings do show lowered threshold of fatigue which is consistent with a moderate muscle disability.

The evidence does not support a finding of a moderately severe muscle injury.  The history of the Veteran's injury does not show prolonged infection, sloughing of soft parts, or intermuscular scarring.  In fact, in January 2010, no intermuscular scarring was noted on examination.  The Veteran was hospitalized for several weeks, but was then returned to duty, and within a month of the wounding, a doctor found the Veteran's shell fragment wound to be well-healed.  As noted, the Veteran has complained of several of the cardinal signs and symptoms of muscle disability; however, it has not been shown that he is unable to keep up with work requirements.  For example, the Veteran has been repeatedly found to be able to complete his activities of daily living, and the Veteran denied having missed any work on account of his right hand disability at his VA examinations in April 2004 and January 2010. 

Given the finding that the Veteran's muscle disability is moderate, the Board now turns to the muscle group ratings that have been assigned.  As noted, the Veteran currently receives two 10 percent ratings under Diagnostic Code 5307 for Muscle Group VII and under Diagnostic Code 5309 for Muscle Group IX. 

Diagnostic Code 5307 governs the flexion of wrist and fingers.  Muscles arising from internal condyle of humerus: Flexors of the carpus and long flexors of fingers and thumb; pronator.  A noncompensable rating is assigned when impairment of the dominant hand is slight, a 10 percent rating is assigned when impairment is moderate, a 30 percent rating is assigned when impairment is moderately severe, and a 40 percent rating is assigned when impairment is severe.

In this case, the Board determined above that the Veteran's muscle disability was moderate, and therefore the 10 percent rating that is assigned is appropriate under Diagnostic Code 5307.

Diagnostic Code 5309 governs the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5309.  Importantly, the rating schedule provides that because the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are to be rated based on limitation of motion, with a minimum rating of 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309, Note.

In this case, the Veteran has been assigned the minimum 10 percent rating.  However, a rating in excess of 10 percent is not warranted as no limitation of motion has been shown in the Veteran's hand.  At a VA examination in April 2004, the Veteran demonstrated considerable range of motion in his fingers and no ankylosis was identified.  At the January 2010 examination, the examiner found no limitation of motion of any joint in the Veteran's right hand; moreover, range of motion testing showed no objective evidence of pain, even after repetitive motion, and normal motion; and the gap between the long finger and proximal transverse crease of the hand was <1 inch.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran has complained of pain as a result of the shell fragment wound to his right hand.  However, it has not been shown that this pain functionally limited the range of motion in his hand.  In fact, at the January 2010 examination, range of motion testing showed no objective evidence of pain, even after repetitive motion.  As such, the Board does not find that the Veteran's range of motion is so functionally limited so as to warrant a rating in excess of the 10 percent that is already assigned.

Additionally, it is noted that no ankylosis has been noted in the Veteran's right hand at any time during his appeal.

Therefore, a rating in excess of 10 percent is not warranted under Diagnostic Code 5309.

The Board is aware that 38 C.F.R. § 4.55(e) directs that for compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  

Here, the Veteran does indeed have two compensable muscle group injuries which are in the same anatomical region in that both muscle group VII and muscle group IX involve the functioning of the hand.  However, § 4.55(e) is not applicable to this case in that the two muscle groups in this case act on the same joint in that both deal with impairment of the functioning of the hand.  No evidence has been submitted suggesting otherwise.  Importantly, this is not considered pyramiding, because the two muscle codes deal with separate functioning in that one deals with limitation of motion and the other with impairment of the muscle substance. 

The Veteran is also receiving a 10 percent rating for peripheral neuropathy under this Diagnostic Code 8516 which covers paralysis and incomplete paralysis of the ulnar nerve.   

Under DC 8516, complete paralysis of the ulnar nerve includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothena eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a , DC 8516.  For incomplete paralysis, which is the case here, a 10, 30, and 40 percent ratings are assigned when the incomplete paralysis impacting the dominant extremity is mild, moderate, or severe respectively.  The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

At the Veteran's April 2004 VA examination, a peripheral nerve examination revealed mild decline in pin prick sensation and light touch involving the right hypothenar area and right third, fourth, and fifth fingers in ulnar nerve territory.  A NCV test was recommended.  However, no NCV test had been conducted in 2009 when the Board initially reviewed the Veteran's claim, and the Board therefore remanded the claim to allow for a test to be provided.

At the VA examination in January 2010, the examiner noted that there were symptoms of peripheral nerve symptoms including weakness, numbness and pain in the right hand.  However, motor testing of the hypothenar and flexor carpi ulnaris showed muscle strength of 4; sensory testing was normal to vibration and position sense, but showed increased pain and decreased light touch; peripheral nerve testing was 2+ (normal); and there was no muscle atrophy or abnormal muscle tone or bulk noted.

An EMG was conducted in March 2010 at which the Veteran reported numbness in the fourth and fifth digits that was worse at night and upon waking in the morning.  However, no muscle atrophy was seen and no bony or soft tissue abnormalities were noted on palpation.  Additionally, palpation was not found to elicit any pain and the Veteran was able to demonstrate full range of motion.  The EMG was interpreted as essentially normal, and it was asserted that there was no electroneurographic evidence that was definitive for a right upper extremity mononeuropathy.

The Veteran was provided with a follow-up VA examination in August 2010 where it was noted that sensory testing was decreased to vibration, pin prick, position sense, and light touch.  The examiner diagnosed the Veteran with right peripheral neuropathy of the 3,4, and 5 digits on his right hand.  The examiner indicated that there was nerve dysfunction with both neuritis and neuralgia present, but paralysis was not present.  

Given the medical conclusion that paralysis was not present, but that peripheral neuropathy was nevertheless present, the issue becomes what level of incomplete paralysis is present.  

Having reviewed the evidence, the Board concludes that the Veteran's peripheral neuropathy is best categorized as mild.  For example, in 2004, the Veteran was noted to have mild decline in pin prick on sensory testing.  Similarly, while it is not disputed that the Veteran has peripheral neuropathy, the fact remains that peripheral neuropathy was not detected by NCV testing, suggesting that the symptoms are of a lesser severity.  Finally, neurologic testing at the January 2010 examination was largely normal, as motor testing of the hypothenar and flexor carpi ulnaris showed muscle strength of 4, sensory testing was normal to vibration and position sense, and peripheral nerve testing was 2+ (e.g. normal).  There was some increased pain noted and a decrease in light touch, but these symptoms alone, in light of the other normal findings, is insufficient in the Board's estimation to warrant a rating for moderate incomplete paralysis of the ulnar nerve.

In deciding this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  See Hart v. Mansfield, supra.  However, because the Veteran's symptoms have remained relatively stable throughout the appellate period, staged rating are not appropriate. 

The Board have considered the Veteran's complaints and statements, however, it is important for the Veteran to understand that if he did not have any problems associated with his disability, there would be no basis for the current evaluations, let alone a higher evaluation.  A 30 percent combined evaluation for this disability suggests a significant problem with the right hand/wrist which contemplates the Veteran's problems as indicated within the evaluations and the statements the Veteran has provided regarding the nature and extent of his disability.

Given the evidence as recounted above, the Board concludes that a schedular rating in excess of the three 10 percent ratings (combining to a 30 percent rating) for residuals of a shell fragment wound to the right hand have not been met.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R.  § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the residuals from the shell fragment wounds to the Veteran's right hand that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain, diminished grip strength, and weakness, which are all specifically contemplated in the rating assigned.  Moreover, even if the schedular rating was found to be inadequate the Veteran's right hand disability does not prevent him from accomplishing his activities of daily living and it has not caused him to miss any work or be hospitalized.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted. 

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in April 2004, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, although the Veteran has denied actually receiving any treatment for his right hand disability during the course of his appeal.  There is also no indication that the Veteran has received any private treatment for his right hand.  The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file) and he was given an NCV test.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 




ORDER

An increased rating for the Veteran's shell fragment wounds to the right hand/wrist, currently rated at 10 percent for peripheral neuropathy of the long and little fingers, at 10 percent under muscle group IX and at 10 percent under muscle group VII, is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


